     Case 3:20-cv-03352-B Document 13 Filed 12/31/20         Page 1 of 7 PageID 301



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

Wilmington Trust, N.A., as Trustee for
the benefit of the registered holders of
UBS Commercial Mortgage Trust 2017-
C1, Commercial Mortgage Pass-Through
Certificates, Series 2017-C1,
                                                 Case No. 3:20-cv-03352-B
                     Plaintiff,
        v.

Chetankumar D. Patel and
Sunitabahen N. Patel,

                     Defendants.


                                  Joint Status Report

        Pursuant to the Court’s December 10th Status Report Order, the Parties met

and conferred by telephone on December 23, 2020 and report to the Court as

follows:

1.      A brief statement of the nature of the case, including the contentions
        of the parties.
        Plaintiff filed this case seeking to enforce its rights to payment in full on a
        commercial real estate loan.
        Defendants are the guarantors of a $5.5 Million loan that was executed on
        April 12, 2017 (“Loan”) to Ashiyana Hospitality, LLC (“Borrower”), pursuant
        to which Borrower pledged the Comfort Inn Cleveland Airport hotel (“Hotel”)
        as collateral for the Loan. In addition to being the Loan guarantors,
        Defendants were also the principals of Borrower.
        The Loan was accompanied by standard documents, including a Promissory
        Note, Loan Agreement, Allonge, Mortgage, and Assignment of Leases and
        Rents (the “Loan Documents”). As part of the Loan Documents, Borrower
        pledged the Hotel and revenues associated with it as security for the
        repayment of the Loan. While Plaintiff is not the Original Lender, it was
        assigned all rights of the Original Lender on June 12, 2017.


JOINT STATUS REPORT—PAGE 1
     Case 3:20-cv-03352-B Document 13 Filed 12/31/20       Page 2 of 7 PageID 302



        Plaintiff alleges multiple defaults under the Loan Documents, including:
           o Non-payment of principal, interest, and reserves required under the
             Loan since March 2020.
           o Endison Sterling d/b/a Sterling’s Home Improvement (“Endison
             Sterling”) recorded a mechanic’s lien on the Hotel without Plaintiff’s
             consent.
           o Borrower receiving financing from an undisclosed individual or entity
             and allowed that entity to place a lien on the Hotel without Plaintiff’s
             consent.
           o Borrower received an “EIDL” loan from the Small Business
             Administration (“SBA”) and allowed the SBA to place a lien on the
             Hotel without Plaintiff’s consent.
           o Borrower transferred 100% of the ownership of Borrower’s LLC to an
             unrelated entity, DATD Holdings, LLC, which is precluded by the
             Loan Documents, without Plaintiff’s consent.
        Based on the above and other alleged defaults, Plaintiff alleges that the Loan
        is in default and the Defendants’ obligation to guaranty the full unpaid Loan
        balance has been triggered.
        Based on the above and other alleged defaults, Plaintiff commenced a judicial
        foreclosure action on September 9, 2020 in the Circuit Court or Cuyahoga
        County, Ohio (the “Ohio Court”) to foreclose on its interest in the Hotel.
        Based on the alleged loan defaults, the Ohio Court appointed a receiver for
        the Hotel on December 2, 2020.
        Defendants do not deny the fact that: (1) Borrower failed to make timely
        payments of principal, interest, and reserves as required by the Loan
        beginning in March 2020 and (2) the liens described above were placed on the
        Hotel without Plaintiff’s consent. Defendants, however, raise defenses,
        including affirmative defenses, as to whether the alleged defaults under the
        Loan Documents constitute defaults under the Loan Documents that trigger
        liability under the Guaranty, whether Defendants owe any damages to
        Plaintiff, and whether DATD Holdings has a duty to indemnify the
        Defendants for any such damages. Given the allegations and the parties
        understanding of the facts to date, there appears to be limited need for
        discovery before filing summary judgment motions.


2.      Any challenge to jurisdiction or venue, including any procedural
        defects in the removal, if this case was removed.




JOINT STATUS REPORT—PAGE 2
     Case 3:20-cv-03352-B Document 13 Filed 12/31/20        Page 3 of 7 PageID 303



        There are no challenges to jurisdiction, venue, or any other procedural issues
        with the case proceeding in this Court.


3.     Any pending motions.
        There are no pending motions before the Court.


4.     Any matters which require a conference with the Court.
        There are no matters at this time that would require a conference with the
        Court.


5.     Likelihood that other parties will be joined or the pleadings
       amended.
        Plaintiff has no intention to join other parties or amend its complaint.
        Defendants believe it may be necessary to join a third party defendant in
        connection with indemnification, but has not been able to determine the
        necessity of such action at this time.


6.      (a) An estimate of the time needed for discovery, with reasons, (b) a
        specification of the subjects on which discovery may be needed, and
        (c) whether discovery should be conducted in phases or be limited to
        or focused upon particular issues.
        What is the estimated time for discovery? The parties propose a six-month
        discovery period as Plaintiff and Defendants seek discovery related to the
        facts surrounding the alleged defaults and Defendants seek discovery related
        to the potential rescission of the transfer to DATD Holdings.
        Specify the subjects on which discovery may be needed. Plaintiff and
        Defendants seek to confirm and/or discover the facts around the alleged
        defaults. Defendants also anticipate the need for discovery surrounding any
        potential rescission of the alleged membership interest transfer.
        Should discovery be conducted in phases? No.




JOINT STATUS REPORT—PAGE 3
     Case 3:20-cv-03352-B Document 13 Filed 12/31/20       Page 4 of 7 PageID 304



7.     Any issues related to disclosure or discovery of electronically stored
       information, including the form or forms (i.e., TIF, PDF, or native;
       with or without metadata; searchable or not) in which it should be
       produced.
        There are no known issues related to the disclosure or discovery of
        electronically stored information.


8.      Any issues relating to claims of privilege or of protection as trial-
        preparation material, including if the parties agree on a procedure
        to assert such claims after production whether they will be asking
        the Court to include their agreement in an order.
        Given the issues in this case, the parties do not envision any issues relating
        to claims of privilege or of protection as trial-preparation material. The
        parties have agreed that inadvertent production of privileged documents can
        be handled under Fed. R. Civ. P 26(b)(5)(B) and do not require any detailed
        provisions or the entry of an Order by the Court to streamline that process.


9.      What changes, if any, should be made in the limitations on discovery
        imposed under the Federal rules or by local rule, and what other
        limitations should be imposed.
        None.


10.     Any other orders that should be entered by the Court under Rule
        26(c) or Rule 16(b) and (c).
        None.


11.     Proposed deadlines with specific dates that limit the time to (a) join
        other parties and to amend the pleadings; (b) file motions, including
        summary judgment and other dispositive motions; (c) complete
        discovery; and (d) designate expert witnesses and make the expert
        disclosures required by Rule 26(a)(2).
        Join other parties and to amend the pleadings: 2-28-21
        File motions, including summary judgment and other dispositive motions: 7-
        30-21


JOINT STATUS REPORT—PAGE 4
  Case 3:20-cv-03352-B Document 13 Filed 12/31/20         Page 5 of 7 PageID 305



      Complete discovery: 6-30-21
      Designate expert witnesses and make the expert disclosures required by Rule
      26(a)(2): 8-30-21


12.   Requested trial date, estimated length of trial, and whether jury has
      been demanded.
      Plaintiff and Defendants request a trial date of 12-6-21 and expect the trial to
      last three days. Defendants have waived their right to a jury in the Loan
      Documents and have not demanded a jury.


13.   Whether the parties will consent to trial (jury or non-jury) before a
      United States Magistrate Judge per 28 U.S.C. § 636(c).
      The parties do not consent trial before a United States Magistrate Judge.


14.   Progress made toward settlement, and the present status of
      settlement negotiations. This must be a detailed report. Do not
      submit a generic recitation that settlement was discussed but was
      unsuccessful.
      The parties discussed prospects for settling this case, particularly given that
      main areas of dispute appear to be the legal ramifications of facts that are
      not disputed. As part of Defendants’ agreement with DATD Holdings,
      Defendants believe DATD Holdings may owe a duty to indemnify them for
      any amounts they owe. As such, meaningful progress toward settlement
      could not be made at this time.


15.   What form of alternative dispute resolution (e.g., mediation,
      arbitration, summary jury trial, court-supervised settlement
      conference, or early neutral evaluation) would be most appropriate
      for resolving this case and when it would be most effective.
      Plaintiff believes that mediation would be the most appropriate and that it
      would be most effective after the Court decides Plaintiff’s summary judgment
      motion.




JOINT STATUS REPORT—PAGE 5
  Case 3:20-cv-03352-B Document 13 Filed 12/31/20        Page 6 of 7 PageID 306



      Defendants also believe that mediation would be the most appropriate form
      of ADR and that it would be most effective no earlier than after the deadline
      for joining third parties has passed.


16.   Any other matters relevant to the status and disposition of this case.
      There are no other relevant matters for the entry of a Scheduling Order.




JOINT STATUS REPORT—PAGE 6
  Case 3:20-cv-03352-B Document 13 Filed 12/31/20   Page 7 of 7 PageID 307



Dated: December 31, 2020                Respectfully Submitted,

                                        /s/ John R. Hardin
                                        John R. Hardin
                                        JohnHardin@perkinscoie.com
                                        Texas State Bar No. 24012784
                                        Perkins Coie LLP
                                        500 N. Akard Street, Ste. 3300
                                        Dallas, TX 75201
                                        Telephone: 214.965.7743
                                        Facsimile: 214.965.7793

                                        *David Gold (pro hac vice application
                                        forthcoming)
                                        DGold@perkinscoie.com
                                        Illinois State Bar No. 6299872
                                        Perkins Coie LLP
                                        131 S. Dearborn Street Suite 1700
                                        Chicago, IL 60603-5559
                                        Telephone: (312) 324-8540
                                        Facsimile: (312) 324-9540
                                        Attorneys for Plaintiff

                                         /s/ Joshua D. Kipp
                                        Joshua D. Kipp
                                          State Bar No. 24078793
                                          jkipp@ccsb.com
                                        CARRINGTON COLEMAN SLOMAN
                                          & BLUMENTHAL L.L.P.
                                        901 Main Street, Suite 5500
                                        Dallas, Texas 75202
                                        (214) 855-3000
                                        (214) 580-2641 (facsimile)

                                        Attorneys for Defendants




JOINT STATUS REPORT—PAGE 7
